China Yongxin Pharmaceuticals Inc.
927 Canada Court
City of Industry, California 91748




 [_______], 2010






To:   [______]
 
Re:
China Yongxin Pharmaceuticals Inc. Board of Directors – Acceptance Letter



Dear [_____]:


China Yongxin Pharmaceuticals Inc., a Delaware corporation (the “Company”), is
pleased to offer you a director position on its Board of Directors (the
“Board”).  The business and affairs of the Company shall be managed under the
direction of the Board, in accordance with Delaware law and the Articles of
Incorporation (as amended) and Bylaws (as amended) of the Company.  The Board
will meet regularly and as frequently as once a month.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company regarding certain
terms and conditions relating to the services you are to provide as a director.


1.           Term.  The terms of this agreement will apply for as long as you
serve as a director on the Board.  Your term as director will begin upon formal
appointment by the Board of Directors, and will continue until your successor is
duly elected and qualified.   The Company’s Board of Directors is re-elected
each year at the annual shareholder’s meeting and upon re-election, the terms
and provisions of this agreement shall remain in full force and effect.


2.           Services and Compensation.  You agree to render services in the
area of managing or directing the business and affairs of the Company in
accordance with Delaware law and the Articles of Incorporation (as amended) and
Bylaws (as amended) of the Company (hereinafter your “Duties”). You shall
consult with other members of the Board at meetings held monthly at locations
designated by the Chairman of the Board of the Company.  You may be appointed by
the Board or Chairman to serve on one or more board committees (Compensation,
Audit and/or Nominating), and you agree to serve on those committees.  In
consideration for your service as a member of the Board, the Company agrees to
pay you an annual compensation of USD [____] (the “Annual Compensation”) and in
connection with your agreement to join the Board you will also be eligible to
receive restricted stock or stock option award for the purchase of up to [____]
shares (subject to appropriate adjustment in the event of reverse stock splits
or similar events that occur after the date of this letter) of the Company’s
common stock through an incentive stock option plan to be adopted by the
Company.  The restricted stock or stock option will be subject to vesting,
consistent with similar awards granted to other directors on the Board.  Your
Annual Compensation shall be paid in a manner consistent with compensation to
all directors on the Board, as determined by the Board of Directors.  Your
compensation as a director in any future periods is subject to the determination
of the Board of Directors, and may differ in future periods should you continue
to serve on the Board.
 
Board of Directors Offer Letter

--------------------------------------------------------------------------------




3.           Services for Others.  You shall be free to represent or perform
services for other organizations or persons during the term of this
agreement.  However, you agree that you do not presently perform and do not
intend to perform, during the term of this agreement, similar Duties, consulting
or other services for companies whose businesses are or would be, in any way,
competitive with the Company (except for companies previously disclosed by you
to the Company in writing).  Should you propose to perform similar Duties,
consulting or other services for any such company, you agree to notify the
Company in writing in advance (specifying the name of the organization for whom
you propose to perform such services) and to provide information to the Company
sufficient to allow it to determine if the performance of such services would
conflict with areas of interest to the Company.


6.           No Assignment.  Due to the personal nature of the services to be
rendered by you, this agreement may not be assigned by you without the prior
written consent of the Company.


7.           Confidential Information; Non-Disclosure.  In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.           Definition.  For purposes of this agreement the term “Confidential
Information” means:


i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.           By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.           Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;
 
Board of Directors Offer Letter
2

--------------------------------------------------------------------------------




ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.           Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.           Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company's premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand or upon termination of this agreement.


d.           No Disclosure.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this agreement.


10.           Entire Agreement; Amendment; Waiver.  This agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement.  The failure of any party at any time to require performance by any
other party of any provision of this agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of agreement.


[Remainder of Page Left Blank Intentionally]
 
Board of Directors Offer Letter
3

--------------------------------------------------------------------------------


 
 
The Agreement has been executed and delivered by the undersigned and is
effective as of the date set first set forth above.
 

 
Sincerely,
 
 
CHINA YONGXIN PHARMACEUTICALS INC.
               
 
By:
       
Yongxin Liu
Chief Executive Officer
                 


AGREED AND ACCEPTED:                       [______]    

 
Board of Directors Offer Letter
4

--------------------------------------------------------------------------------

